Citation Nr: 1341855	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  08-16 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left shoulder disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1984 to August 1992.  He received the Combat Action Ribbon.

This matter initially came before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied entitlement to service connection for residuals of a torn rotator cuff of the left shoulder with arthritis.  The RO in Montgomery, Alabama currently has jurisdiction over the Veteran's claim.

In April 2012, the Board remanded this matter for further development.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this file have been reviewed and considered as part of this appeal.



FINDING OF FACT

The Veteran experienced symptoms of a left shoulder disability in service and there is post-service continuity of symptomatology of left shoulder arthritis.



CONCLUSION OF LAW

The Veteran's left shoulder arthritis is the result of a disease or injury incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.309(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Because the Board is granting the claim of service connection for a left shoulder disability, the claim is substantiated, and there are no further VCAA duties.  

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, a May 2012 VA examination report includes a diagnosis of left shoulder arthritis.  Thus, a current left shoulder disability has been demonstrated.

There is also evidence of symptoms of a left shoulder disability in service and of a continuity of symptomatology linking those symptoms to the current left shoulder arthritis.  The Veteran has reported that he began to experience left shoulder pain in service in the 1980s while performing physical training and that he was placed in a sling at that time.  He subsequently "had an accident when he had his backpack on a truck" in the late 1980s and was again placed in a sling.  He again injured his shoulder in service when he fell while carrying an artillery shell, but he did not receive any treatment at that time.

The evidence reflects that the Veteran was engaged in combat while in service in that his DD Form 214 indicates that he participated in Operations Desert Shield and Desert Storm and that he received the Combat Action Ribbon.  In-service left shoulder symptoms, such as those described by the Veteran, could be consistent with the circumstances of his service.

Where a veteran engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships of service.  38 U.S.C.A. § 1154(b).  Section 1154(b) sets forth a three step sequential analysis that must be undertaken when a combat veteran seeks benefits under the method of proof provided by the statute.  First, it must be determined whether the veteran has proffered "satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease."  Second, it must be determined whether the proffered evidence is "consistent with the circumstances, conditions, or hardships of such service."  Finally, if the first two requirements are met, VA shall accept the veteran's evidence as "sufficient proof of service connection," even if no official record of such incurrence exists.  In such a case, a factual presumption arises that the alleged injury or disease is service-connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996); 38 C.F.R. § 3.304.

The Veteran is competent to report left shoulder symptoms in service.  His reports of such symptoms are satisfactory evidence, and his reports are consistent with the circumstances of his service.  There is no clear and convincing evidence to the contrary.  Hence, the presence of in-service left shoulder symptoms is conceded.

Medical records dated from October 1996 to October 2012 and the Veteran's January 2007 claim and May 2007 notice of disagreement (VA Form 21-4138) include reports of left shoulder pain and locking.  Although the Veteran was involved in motor vehicle accidents in July 2006 and February 2012 (and he reportedly fell onto his left shoulder during the February 2012 accident), he indicated that shoulder problems began in service and that he had received numerous shoulder X-rays and cortisone shots prior to the accidents.   

Examinations revealed left shoulder tenderness, crepitus, occasional limitation of motion, and occasional decreased shoulder strength.  X-rays and MRIs of the shoulder revealed degenerative changes in the acromioclavicular and glenohumeral joints, a full thickness tear through the anterior fibers of the supraspinatus, a small cyst in the humeral head, and questionable medial dislocation of the proximal portion of the biceps tendon as it joins the biceps anchor.  A rotator cuff repair was performed in June 2012.  The Veteran was diagnosed as having left shoulder pain, bursitis, degenerative joint disease, a partial bursal surface tear near the supraspinatus tendon, and a partial tear of the superior aspect of the subscapularis tendon.

During the May 2012 VA examination the Veteran reported that he began to experience left shoulder pain in service and that his symptoms had progressed in the years since that time.  The pain was severe, occurred on a daily basis, was aggravated by lifting the left arm above his head and sleeping on the shoulder, and was alleviated by rest, avoidance of activities, and medications.  Flare ups of symptoms occurred frequently, lasted for "a couple of days" at a time, were triggered by performing heavy work, and resulted in more severe pain and the need to rest the shoulder.  Examination revealed limitation of left shoulder motion, functional loss and/or functional impairment of the shoulder in terms of less movement than normal, weakened movement, excess fatigability, and pain on movement, localized tenderness/pain on palpation of the shoulder, and guarding of the shoulder.  Diagnoses of left shoulder arthritis and a rotator cuff tear were provided.

The physician who conducted the May 2012 VA examination opined that the Veteran's left shoulder disability was not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by service.  He reasoned that the Veteran's service treatment records were silent with respect to any left shoulder problems, his VA treatment records did not show any arthritis or rotator cuff injury until the mid-2000s, he was involved in a physical post-service occupation, and he had been involved in motor vehicle accidents which affected the torso and upper extremities.  Thus, the examiner concluded that his opinion was formed in light of the well-documented condition in the 2000s, the onset of shoulder symptoms at least 10 years after service, the Veteran's occupation, and his injuries after service.

The November 2010 opinion is entitled to limited probative weight because it does not reflect consideration of the Veteran's reports of left shoulder problems in service and of a continuity of left shoulder symptomatology in the years since service.  In this respect, a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

Moreover, the November 2010 opinion is based, at least in part, on an inaccurate history.  Although the examiner reasoned that the Veteran's left shoulder symptoms did not have their onset until 10 years following service, a private treatment record dated in October 1996 (approximately 4 years following service) includes a report of left shoulder pain and a diagnosis of bursitis.  Thus, as the opinion is based on an inaccurate history it is of little probative value.  

The Veteran is competent to report symptoms of a left shoulder disability as well as a continuity of symptomatology.  Although there is no contemporaneous medical evidence of left shoulder symptoms for a period of time following service, there is no affirmative evidence to explicitly contradict the Veteran's reports and these reports are not inconsistent with the evidence of record.  Thus, the Board finds that the reports of a continuity of left shoulder symptomatology in the years since service are credible.

In sum, the weight of the evidence reflects that the Veteran experienced symptoms of a left shoulder disability in service, that he has been diagnosed as having current arthritis of the shoulder, and that there has been a continuity of left shoulder symptomatology in the years since service.  In light of this evidence and resolving reasonable doubt in favor of the Veteran, the criteria for service connection for the currently diagnosed left shoulder arthritis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for left shoulder arthritis is granted.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


